

Exhibit 10.2




EXECUTIVE EMPLOYMENT AND RETIREMENT AGREEMENT AND RELEASE
This Employment and Retirement Agreement and Release (“Agreement”) is made and
entered into by and between Kathleen Philips (“Executive”) and Zillow Group,
Inc. (the “Company”), hereinafter collectively referred to as the “Parties.”
RECITALS
A.    WHEREAS, on or about September 15, 2010, the Company appointed Executive
to the positions of General Counsel and Secretary to the Company, and on or
about May 20, 2011, the Company and Executive entered into an Executive
Employment Agreement, restating Executive’s appointment to the position of
General Counsel (the “Employment Agreement”), and thereafter the Company
appointed Executive to the positions of Chief Financial Officer, Chief Legal
Officer, and Treasurer of the Company;
B.    WHEREAS, Executive has provided the Company with notice of her retirement
from the Company; and
C.    WHEREAS, the Parties wish to end the employment relationship amicably and
to enter into certain covenants below, to provide assurances and peace of mind
to each party;
NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties covenant and agree as follows:
1. TERMINATION OF EMPLOYMENT
1.1    Termination of Employment. Executive understands and agrees that
Executive’s employment with the Company will terminate on August 31, 2020,
(“Separation Date”) unless ended earlier for failure to comply with the terms of
this Agreement, or pursuant to the provisions of paragraph 1.6.
1.2.    Interim Employment. The Parties agree that subject to Executive’s
compliance with the terms of this Agreement, Executive will remain on the
Company’s payroll through December 31, 2018 (“Interim Period of Employment”) on
the following terms:
(a) Executive will remain in her role as Chief Financial Officer, Secretary and
Treasurer, until such time as the Company hires a new Chief Financial Officer or
appoints an Interim Chief Financial Officer, and the new Chief Financial Officer
or Interim Chief Financial Officer assumes that role, or until the close of
business May 31, 2018, whichever event occurs first.
(b) Should the Company hire a new Chief Financial Officer or appoint an Interim
Chief Financial Officer at or prior to the close of business May 31, 2018,
Executive’s day-to-day responsibilities as Chief Financial Officer, Secretary
and Treasurer with the Company will immediately cease, and Executive will then
provide reasonable assistance with the onboarding of the new Chief Financial
Officer or Interim Chief Financial Officer. From the date upon which the
onboarding process is complete through December 31, 2018, Executive will make
herself available to the new Chief Financial Officer or Interim Chief Financial
Officer and the Company for consultation on a reasonable, as-needed basis.
(c) Executive will assist in the transitioning of her position as an officer of
Zillow Group Mortgages, Inc. (“ZGMI”) until such time as another officer of the
Company is appointed to the position of Chief Financial Officer with ZGMI, or
until the close of business on December 31, 2018, whichever event occurs first.
(d) Executive will remain in her role as an officer and member of the board of
directors of the Company’s wholly-owned subsidiaries (as applicable) until such
time as another officer and/or director of such subsidiaries is appointed, or
until the close of business on December 31, 2018, whichever event occurs first.


1

--------------------------------------------------------------------------------




1.3    Transition Period. Subject to Executive’s compliance with the terms of
this Agreement, the Company will continue to employ Executive from January 1,
2019 through August 31, 2020, (the “Transition Period”). The parties shall
mutually agree upon Executive’s title to be used during the Transition Period.
Executive will make herself available for an advisory role with the Company,
upon and in accordance with the Company’s reasonable requests.
1.4.    Compliance with Agreement. Executive acknowledges and agrees that the
Company may terminate her employment at any time during the Interim Period of
Employment or Transition Period if she fails to comply with the terms of this
Agreement. Executive further acknowledges and agrees that if during the Interim
Period of Employment or the Transition Period she is convicted of a felony, or
engages in conduct that the Company reasonably believes violates any statute,
rule or regulation governing the Company that results in a material adverse
effect on the Company, she will immediately cease to be entitled to any rights
to continued vesting of equity compensation as provided for under this
Agreement.
1.5.    Effect of this Agreement. The Parties acknowledge and agree that upon
the Effective Date (as defined in paragraph 7.8 herein) of this Agreement, the
Employment Agreement will terminate. Executive, however, understands and agrees
that she has continuing obligations under the confidentiality and proprietary
rights provisions of her Confidential Information, Inventions, Nonsolicitation
and Noncompetition Agreement with the Company (attached as Exhibit A),
incorporated herein by reference, to the extent enforceable under all applicable
law, and she reaffirms those commitments in this Agreement, and agrees that, as
part of this Agreement she will continue to abide by her obligations under the
terms of Exhibit A, consistent with and to the extent enforceable under all
applicable law.
1.6.    Effect of Other Employment. Executive agrees that within five business
days of accepting employment as an executive officer at another company, she
will provide the Company’s Chief Executive Officer with written notice of her
acceptance of the position. Executive further acknowledges and agrees that upon
such employment at another company she will immediately cease to be entitled to
any compensation, benefits, or other rights inuring to her under this Agreement,
including but not limited to any rights to continued vesting of equity
compensation as provided for under this Agreement. For purposes of this
paragraph 1.6, employment as an executive officer at another company does not
include providing consulting services to other companies on a part-time basis,
provided that Executive may not under any circumstances provide consulting
services on any basis to a competitor of the Company, as “competitor” is defined
in the Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement (attached hereto as Exhibit A). Executive acknowledges and agrees that
upon providing consulting services of any type, on any basis to a competitor of
the Company, she will immediately cease to be entitled to any compensation,
benefits, or other rights inuring to her under this Agreement, including but not
limited to any rights to continued vesting of equity compensation as provided
for under this Agreement.
Executive agrees that prior to accepting a position with the board of directors
(“Board Position”) of another company she will provide the Company’s Chief
Executive Officer with written notice of her interest in the position. If it is
determined after the vetting process then in place for determining the
suitability of board positions for company executives that the potential
position is with a competitor of the Company, as “competitor” is defined in the
Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement (attached hereto as Exhibit A), Executive acknowledges and agrees that
upon acceptance of such a position, she will immediately cease to be entitled to
any compensation, benefits, or other rights inuring to her under this Agreement,
including but not limited to any rights to continued vesting of equity
compensation as provided for under this Agreement. The Company acknowledges that
as of May 3, 2018, Executive serves as a director on the boards of Apptio, Inc.
and TPG Pace Holdings Corp. (“Current Board Positions”). The Company further
acknowledges and agrees that Executive’s current Board Positions are with
companies that are not currently competitors of the Company, and as such,
Executive’s continued service in the Current Board Positions does not violate
the provisions of this paragraph 1.6.
1.7.    Effect of Executive’s Death or Total Disability. This Agreement and
Executive’s employment hereunder shall terminate automatically upon the death or
Total Disability of Executive. “Total Disability” shall mean Executive’s
inability, with reasonable accommodation, to perform Executive’s duties under
this Agreement for a period or periods aggregating ninety (90) days in any
period of one hundred eighty (180) consecutive days as a result of physical or
mental illness, loss of legal capacity or any other cause beyond Executive’s
control. Termination under this paragraph 1.7 shall be deemed to be effective
(a) at the end of the calendar month in which Executive’s death occurs or (b)
immediately upon a determination by the Board of Directors (or the Compensation
Committee thereof) of Executive’s Total Disability. In the case of termination
of employment under this paragraph 1.7, Executive’s outstanding unvested options
shall be accelerated in vesting with respect to those portions of such


2

--------------------------------------------------------------------------------




options that would have otherwise vested had employment continued through the
Separation Date. Executive or her legal representatives shall also be entitled
to any accrued and unpaid vacation pay or other benefits which may be owing in
accordance with the Company’s policies, and to COBRA benefits to the extent
permitted by law.
2. COMPENSATION
2.1    Compensation During Interim Period of Employment.
Subject to Executive’s compliance with all the terms and conditions of this
Agreement, during the Interim Period of Employment, the Company will continue to
pay Executive’s base salary (as in effect on April 1, 2018), less standard
deductions and withholdings required by law or directed by Executive, and
maintain Executive’s health care allowance for herself and her covered family
members, subject to the terms and conditions of the applicable benefit plans or
programs. Executive will be paid on the regular payroll dates of the Company.
2.2    Compensation During Transition Period.
Subject to Executive’s compliance with all the terms and conditions of this
Agreement, during the Transition Period, the Company will pay Executive a base
salary of forty thousand dollars ($40,000) per annum, less standard deductions
and withholdings required by law or directed by Executive, and maintain
Executive’s health care allowance for herself and her covered family
memb\''',,jjers, subject to the terms and conditions of the applicable benefit
plans or programs. Executive will be paid on the regular payroll dates of the
Company.
2.3     Initial and Renewed Separation Payment)
(a) No later than ten days after the Effective Date (as defined in
paragraph 7.8), the Company will pay Executive a lump sum of Ten Thousand
Dollars ($10,000), less standard deductions and withholdings required by law and
directed by Executive (“Initial Separation Payment”).
(b) Subject to the Executive’s compliance with all the terms and conditions of
this Agreement, no later than ten days after the Second Effective Date (as
defined in Exhibit B), provided the Executive has executed the renewed release
in Exhibit B and has not revoked acceptance of this Agreement or Exhibit B, the
Company will pay Executive a lump sum of Ten Thousand Dollars ($10,000), less
standard deductions and withholdings required by law and directed by Executive.
(“Renewed Separation Payment,” and, collectively, with the Initial Separation
Payment, the “Separation Payment’).
2.4.    COBRA. To the extent provided by the federal COBRA law and by the
Company’s current group health plan, Executive may be eligible to continue group
health insurance benefits at her own expense after the Separation Date. The
Company will provide Executive with separate written notice of her rights and
obligations under COBRA.
2.5    Equity Compensation. Each outstanding stock option held by Executive will
continue to vest in accordance with its applicable vesting schedule under the
Stock Option Grant Notice and Stock Option Agreement for the option until the
Separation Date (or such earlier date employment terminates, including for
failure to comply with the terms of this Agreement or pursuant to the provisions
of paragraph 1.6) (“Option Separation Date”). All unvested options as of the
Option Separation Date will automatically terminate and cease to be exercisable,
except as otherwise provided in paragraph 1.7. Following the Option Separation
Date, Executive will have three months to exercise the vested portions of such
options (or one year in the event of termination of employment by reason of
death or if death occurs during the foregoing three-month option exercise period
and one year in the event of termination of employment by reason of Total
Disability); provided, however, that in no event may an option be exercisable
after the last day upon which such stock option expires by its original terms
under any circumstances.
2.6    Legal Consideration. Executive agrees that the Separation Payment
referenced in paragraph 2.3 constitutes sufficient legal consideration for her
promises and covenants set forth in the Agreement. Executive further
acknowledges and agrees that the Separation Payment is not required by the
policies and procedures of the Company, by the Employment Agreement or by any
other contractual obligation, but rather is offered solely as consideration for
Executive’s promises and covenants made pursuant to this Agreement. Executive
further agrees that she is not entitled to any other compensation not expressly
provided for herein.


3

--------------------------------------------------------------------------------




3. GENERAL RELEASE AND WAIVER OF CLAIMS BY EXECUTIVE
3.1    In consideration of the Initial Separation Payment set forth in
paragraph 2 above, and other mutual agreements and covenants set forth in the
Agreement, Executive, on behalf of herself, her marital community, her heirs,
executors, administrators, successors and assigns, agrees to the following:
(a)    Executive expressly waives any claims against the Company and releases
the Company and its predecessors, successors, parents, subsidiaries, and related
or affiliated entities (including, without limitation, their present, former,
and future officers, directors, shareholders, managers, agents, employees,
attorneys, and representatives) (the "Released Parties") from any claims that
Executive may have in any way connected with Executive’s employment with the
Company and the termination thereof, whether or not such claims are presently
known or unknown to Executive. It is understood that the release includes, but
is not limited to, any claims for damages of any kind whatsoever, including any
claims for employment benefits, arising out of any contracts, express or
implied, any covenant of good faith and fair dealing, express or implied, any
theory of unlawful discharge or other tort theory, any legal restriction on the
Company’s right to terminate Executives, or any federal, state or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act of 1974, the Washington Law Against
Discrimination (“WLAD”), the California Fair Employment and Housing Act
(“FEHA”), the California Family Rights Act, the California Labor Code, any
California Industrial Welfare Commission Wage Order, and any other state laws
concerning discrimination or harassment, or any other legal limitation on the
employment relationship to the maximum extent such claims are allowed by law to
be released. The waiver and release shall not waive or release claims where the
events in dispute first arise after execution of the Agreement, nor shall it
preclude Executive or the Company from filing a lawsuit for the exclusive
purpose of enforcing the Agreement.
(b)    Executive represents and warrants that, as of the Effective Date, she has
not filed any lawsuits, complaints, or charges against the Released Parties with
any governmental agency or any court.
(c)    Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to challenge the waiver of an ADEA
claim or state law age discrimination claim or the filing of an ADEA charge or
ADEA complaint or state law age discrimination complaint or charge with the EEOC
or any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies. Further, Executive
understands that nothing in this Agreement would require Executive to tender
back the money received under this Agreement if Executive seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does the
Executive agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers’ Benefit Protection Act by retaining the
money received under the Agreement. Further, nothing in this Agreement is
intended to require the payment of damages, attorneys’ fees or costs to the
Company should Executive challenge the waiver of an ADEA or state law age
discrimination claim or file an ADEA or state law age discrimination suit except
as authorized by federal or state law.
(d)    This release excludes any claim which cannot be released by private
agreement, such as workers’ compensation claims, claims after the Effective Date
of this Agreement (as defined below), and the right to file administrative
charges with certain government agencies. Nothing in this Agreement shall be
construed to prohibit Executive from filing a charge with or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, or a comparable state or local
agency. Notwithstanding this or the immediately preceding paragraph, Executive
agrees to waive any right to recover monetary damages in any charge, complaint,
or lawsuit against the Company filed by Executive or by anyone else on
Executive’s behalf with respect to any Released Claim.
(e)    To the extent permitted by law, Employee also promises never directly or
indirectly to bring or participate in an action against any released party under
California Business & Professions Code Section 17200 or any unfair competition
law of any jurisdiction regarding any events up through the Effective Date.
This release does not cover any claim or right Employee cannot waive as a matter
of law, such as rights to workers compensation benefits, unemployment benefits,
vested benefits under Company's fringe benefit plans, claims against Company for
breach of its obligations under this Agreement, and any claims that might arise
after the date Employee signs this Agreement.


4

--------------------------------------------------------------------------------




(f)    It is the intention of Executive in executing this Agreement that the
same shall be effective as a waiver and bar to each and every claim, including
any potential unknown or unsuspected claims. Executive, therefore, expressly
waives any and all rights and benefits conferred by the provisions of SECTION
1542 OF THE CALIFORNIA CIVIL CODE, which provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Executive expressly waives any right, claim or cause of action that might arise
as a result of information later learned by Executive.
3.2    This release covers both claims that Executive knows about and those that
Executive may not know about, except that it does not waive any rights or
claims, including claims under the ADEA that may arise after the Effective Date
of this Agreement. Executive further represents and warrants that: (i) Executive
has been fully and properly paid for all hours worked, (ii) Executive has
received all leave to which Executive is entitled in accordance with applicable
law; and (iii) Executive has not suffered any on the job injury for which
Executive has not already filed a claim. Executive further acknowledges, agrees
and hereby stipulates that: (i) during Executive’s employment with the Company,
Executive was allowed to take all leave and afforded all other rights to which
Executive was entitled under the Family and Medical Leave Act (“FMLA”); and (ii)
the Company has not in any way interfered with, restrained or denied the
exercise of (or attempt to exercise) any FMLA rights, nor terminated or
otherwise discriminated against Executive for exercising (or attempting to
exercise) any such rights.
4.    RETURN OF COMPANY PROPERTY
4.    On or before the Separation Date, Executive shall turn over to the Company
all property of the Company, including without limitation all files, memoranda,
keys, manuals, equipment, data, records, and other documents, including
electronically recorded documents and data that Executive received from the
Company or its directors or employees or that Executive generated in the course
of her employment with the Company. No later than the Separation Date, Executive
shall also provide the Company with access to all Company-related computer files
and any and all passwords needed to access those files.
5.    RESTRICTIVE COVENANTS
5.1.     Confidentiality and Proprietary Rights
(a)    Executive acknowledges and agrees that during her employment with the
Company she acquired considerable Confidential Information about the Company.
Executive acknowledges and agrees that the term "Confidential Information" shall
mean information belonging to the Company which is of value to the Company or
with respect to which Company has right in the course of conducting its business
and the disclosure of which could result in a competitive or other disadvantage
to the Company. Confidential Information includes information, whether or not
patentable or copyrightable, in written, oral, electronic or other tangible or
intangible forms, stored in any medium, including, by way of example and without
limitation, trade secrets, ideas, concepts, designs, configurations,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts processes, techniques, formulas, software, improvements, inventions,
data, know-how, discoveries, copyrightable materials, marketing plans and
strategies, sales and financial reports and forecasts, customer lists, studies,
reports, records, books, contracts, instruments, surveys, computer disks,
diskettes, tapes, computer programs and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have, to Executive’s knowledge, been discussed or considered
by the management of the Company. Confidential Information includes information
developed by Executive within the course and scope of Executive's employment by
the Company, as well as other information to which Executive may have access in
connection with Executive's performance of her duties to the Company.
Confidential Information also includes the confidential information of others
with which the Company has a business relationship that became known to
Executive in connection with her performance of her duties to the Company.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of Executive's duties
under paragraph 7.2 of this Agreement.
(b)    Executive hereby reaffirms her continuing confidentiality obligations
under the terms of her Confidential Information, Inventions, Nonsolicitation and
Noncompetition Agreement with the Company (attached


5

--------------------------------------------------------------------------------




as Exhibit A), consistent with and to the extent enforceable under all
applicable law, specifically including, but not limited to, the provisions
regarding nondisclosure of the Company’s trade secrets and confidential and
proprietary information, non-solicitation, and noncompetition, as set forth in
Exhibit A to this Agreement. Executive covenants and agrees that both prior to
and after the Separation Date she will continue to be bound by the terms of
Non-Competition, Non-Solicitation, Confidentiality, and Proprietary Rights
provisions of the Employment Agreement, restated and incorporated herein by
reference.
(c)    Notwithstanding anything to the contrary, this paragraph does not
prohibit the disclosure of trade secret information within the limitations
permitted by the Defend Trade Secrets Act, and Executive is hereby notified that
no individual will be held criminally or civilly liable for the disclosure of a
trade secret (as defined in the Act) that is: (a) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; (b) made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal so that it is not
made public; or (c) disclosed to the individual’s attorney or used in a court
proceeding (as permitted by court order) in connection with a lawsuit for
retaliation by an employer for reporting a suspected violation of the law.
(d)    Nothing in this paragraph or Agreement shall be construed to prohibit
Executive from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, or a comparable state or local agency. Furthermore, this
paragraph does not apply to the Executive filing a charge with or participating
in any investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, or a comparable state or local
agency.
5.2.    Non-Disparagement. The Company’s directors and executive officers and
other individuals authorized to make official communications on Company’s behalf
agree to refrain from disparaging Executive or Executive’s performance or
otherwise taking any action that could reasonably be expected to adversely
affect the Executive’s personal or professional reputation. Similarly, Executive
agrees to refrain from any disparagement, defamation, libel, slander or making
of any other negative statement regarding the Company, its prospects, products
or services (together, the “Company Business”), its employees, directors,
shareholders, consultants, advisors, agents or representatives (the “Company
People”), or its business reputation, or tortious interference with the
contracts and relationships of the Company. Executive further agrees that she
will not otherwise intentionally engage in conduct that is not in good faith and
that is intended to disrupt, damage, impair or interfere with the Company
Business, the Company People, and the Company’s reputation and relationships.
5.3.    Internal and External Communications. Prior to May 7, 2018, the Parties
will develop and issue mutually agreed upon external and internal statements
regarding Executive’s retirement.
5.4.    Remedies. It is specifically understood and agreed that any breach of
the provisions of paragraph 5 of this Agreement is likely to result in
irreparable injury to the Company and that the remedy at law alone will be an
inadequate remedy for such breach, and that in addition to any other remedy it
may have, the Company shall be entitled (a) to enforce the specific performance
of this Agreement by Executive and to seek both temporary and permanent
injunctive relief (to the extent permitted by law) without bond and without
liability should such relief be denied, modified or violated and (b) to cease
making any payments or providing any benefit otherwise required by this
Agreement, including, without limitation, any Compensation required under
paragraph 2 of this Agreement, in each case in addition to any other remedy to
which the Company may be entitled at law or in equity.
6.    NOTICES
All notices hereunder, to be effective, shall be in writing and shall be deemed
effective when delivered by hand or mailed by (a) certified mail, postage and
fees prepaid, or (b) nationally recognized overnight express mail service, as
follows:


6

--------------------------------------------------------------------------------




If to the Company:
 
Zillow Group, Inc.
 
 
1301 2nd Ave, Floor 31
 
 
Seattle, WA
 
 
legal@zillowgroup.com
 
 
 
 
 
Attn: General Counsel
 





If to the Executive:


 
Kathleen Philips
 
 
 
 
 
 
 
 
 
 



or to such other address as a party may notify the other pursuant to a notice
given in accordance with this paragraph 6.
7.    GENERAL PROVISIONS
7.1.    No Admissions. The Agreement should not be construed as an admission or
a statement of any party hereto that such party has acted wrongfully or
unlawfully. Each party expressly denies any wrongful or unlawful action.
7.2.    Opportunity to Review and Revocation Period. Executive hereby warrants
and represents that (a) she has carefully read this Agreement including the
release in paragraph 3, and finds that it is written in a manner that she
understands; (b) Executive knows the contents hereof; (c) Executive has been
advised to consult and has discussed the Agreement and its effects with her
personal attorney or has knowingly and voluntarily waived the right to do so;
(d) Executive understands that she is giving up all claims, damages, and
disputes that have arisen before the date of this Agreement, except as provided
herein; (e) Executive has had the opportunity to review and analyze this
Agreement for twenty-one (21) days (the “Review Period”) and must sign this
Agreement by the end of the Review Period, but agrees that if she signs this
Agreement before expiration of the Review Period, she knowingly and voluntarily
agrees to waive the remainder of the Review Period; (f) Executive has seven (7)
days to revoke this Agreement by notifying the Company’s General Counsel via
written communication at the address below before midnight on the seventh day
after you sign this Agreement (the “Revocation Period”); (g) Executive did not
rely upon any representation or statement concerning the subject matter of this
Agreement, except as expressly stated in the Agreement; (h) Executive
understands the Agreement’s final and binding effect; and (i) Executive has
signed the Agreement as her free and voluntary act.
7.3.    Entire Agreement; Amendment. This Agreement constitutes the entire
Agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral,
with the exception of the confidentiality and proprietary rights provisions of
the Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement with the Company (attached as Exhibit A), which remain in effect to
the extent enforceable under all applicable law, and the terms of the
Indemnification Agreement entered into between Executive and the Company on or
about May 20, 2011. This Agreement may not be amended or revised except by a
writing signed by the parties.
7.4.    Section 409A. The parties intend that this Agreement and the payments
and benefits provided hereunder be exempt from the requirements of Section 409A
of the Code to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treas. Reg. Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treas. Reg.
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A of the
Code is applicable to this Agreement, the parties intend that this Agreement and
any payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A of the Code.
Notwithstanding anything herein to the contrary, this Agreement shall be
interpreted, operated and


7

--------------------------------------------------------------------------------




administered in a manner consistent with such intentions; provided, however that
in no event shall the Company (or any of its affiliates or successors) be liable
for any additional tax, interest or penalty that may be imposed on Executive
pursuant to Section 409A of the Code or for any damages incurred by Executive as
a result of this Agreement (or the payments or benefits hereunder) failing to
comply with, or be exempt from, Section 409A of the Code. Without limiting the
generality of the foregoing and notwithstanding any other provision of this
Agreement to the contrary:
(a)If any payment, compensation or other benefit provided to Executive in
connection with her employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and Executive is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, then no portion of such “nonqualified
deferred compensation” shall be paid before the day that is 6 months plus one
(1) day after the date of termination (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to Executive during the period
between the date of termination and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement. Notwithstanding the foregoing, to
the extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefor were paid by Executive, Executive shall pay the full cost of premiums
for such welfare benefits during the six-month period and the Company shall pay
Executive an amount equal to the amount of such premiums paid by Executive
during such six-month period promptly after its conclusion. The parties hereto
acknowledge and agree that the interpretation of Section 409A of the Code and
its application to the terms of this Agreement is uncertain and may be subject
to change as additional guidance and interpretations become available. Anything
to the contrary herein notwithstanding, all benefits or payments provided by the
Company to Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code. If, however, any such benefit or payment
is deemed to not comply with Section 409A of the Code, the Company and Executive
agree to renegotiate in good faith any such benefit or payment (including,
without limitation, as to the timing of any severance payments payable hereof)
so that either (i) Section 409A of the Code will not apply or (ii) compliance
with Section 409A of the Code will be achieved; provided, that, neither the
Company nor its employees or representatives shall have liability to Executive
with respect hereto.


(b) Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the taxable year following the taxable year in which
Executive incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.


(c)If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment.


(d)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from.


7.5    Enforcement. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Washington, without regard to the
conflicts of law provisions thereof. Any disputes arising under this Agreement
shall be brought in a court of competent jurisdiction within King County,
Washington. Executive acknowledges that she may be subject to a permanent
injunction and/or temporary restraining order for any violations of this
Agreement, including any violations of the Confidential Information, Inventions,
Nonsolicitation and Noncompetition Agreement with the Company (attached as
Exhibit A).
7.6.    Cooperation.
(a)    In return for the amounts paid hereunder, Executive agrees to cooperate
in defense of the Company in any legal action or claim in which Executive is
named as a witness or defendant. Cooperation shall


8

--------------------------------------------------------------------------------




include, upon request by the Company, participating in and testifying at
depositions, trials, mediations, arbitrations, or other hearings; providing
information in written format such as declaration or affidavit; making herself
available to the Company and its attorneys for interview or other consultation;
and providing general assistance to the Company and its attorneys. Executive
acknowledges that this is a material term of this Agreement, and that breach of
this term would cause damage to the Company. Lack of compliance shall be shown
by failure, after notice in writing, to abide by the Company’s request.
(b)    In exchange for Executive’s agreement to cooperate and assist in the
defense of the Company in any legal action, the Company agrees to be responsible
and reimburse Executive for reasonable expenses or costs associated with her
participation and cooperation in such possible legal actions, including any and
all travel, airfare and transportation, lodging, and meals within thirty (30)
days after submission of receipts by Executive.
7.7.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.
7.8.    The “Effective Date” of this Agreement is the date that is eight (8)
days following the date on which Executive signs this Agreement, so long as
Executive has not revoked acceptance of this Agreement before such date.
7.9.    By executing this Agreement, Executive also acknowledges that Executive:
(a) is not relying upon any statements, understandings, representations,
expectations, or agreements other than those expressly set forth in this
Agreement; (b) has made Executive’s own investigation of the facts and is
relying solely upon Executive’s own knowledge and the advice of Executive’s own
legal counsel; and (c) knowingly waives any claim that this Agreement was
induced by any misrepresentation or nondisclosure and any right to rescind or
avoid this Agreement based upon presently existing facts, known or unknown. The
Parties stipulate that each Party is relying upon these representations and
warranties in entering into this Agreement. These representations and warranties
shall survive the execution of this Agreement.
7.10.    All terms and provisions of this Agreement, and the drafting of this
Agreement, have been negotiated by the Parties at arm’s length and to mutual
agreement, with consideration by and participation of each, and no party shall
be deemed the scrivener of this Agreement.
7.11.    Construction. Paragraph 3 of the Agreement is integral to its purpose
and may not be severed from it. Should any other provision of the Agreement be
deemed invalid or unenforceable, that provision shall be narrowed to the extent
required to make it lawful and enforceable, and the remaining provisions shall
not be affected but instead remain valid and enforceable to the maximum extent
consistent with current law.
7.12.    Knowing and Voluntary Agreement. Executive understands this Agreement
is a release of claims against Releasees arising before or on the Effective Date
of this Agreement. Executive understands that Executive is not waiving claims
that the law does not permit Executive to waive, nor is Executive waiving any
claims arising after the Effective Date of this Agreement, including, but not
limited to, claims for enforcement of this Agreement.
[The remainder of this page is left intentionally blank.]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Executive Employment and
Retirement Agreement and Release as of the dates indicated below.
"COMPANY"
 
ZILLOW GROUP, INC.
 
 
 
 
 
 
Name:
/s/ SPENCER M. RASCOFF
 
 
Title:
Chief Executive Officer
 
 
Dated:
5/3/2018
 
 
 
 
 
 
 
 
"EXECUTIVE"
 
 
 
 
 
 
 
 
/s/ KATHLEEN PHILIPS
 
 
Kathleen Philips
 
 
Dated:
5/3/2018



SPOUSAL CONSENT
I am the spouse of Kathleen Philips. I acknowledge that I have read the
foregoing Executive Employment and Retirement Agreement and Release
(“Agreement”) and that I know the contents thereof, including the contents of
the exhibits thereto. I am aware that by the provisions of the Agreement, my
spouse agrees, among other things, to the general release and waiver of claims
set forth in paragraph 3 of the Agreement and paragraph 1 of Exhibit B to the
Agreement, including my community interest therein (if any), on the terms and
conditions set forth in the Agreement. I hereby expressly approve of and agree
to be bound by the provisions of this Agreement in its entirety, including, but
not limited to, those provisions relating to the general release and waiver of
claims. I also acknowledge that I have been advised to obtain independent
counsel to represent my interests with respect to this consent but that I have
declined to do so and hereby expressly waive my right to such independent
counsel.


 
 
 
 
 
 
/s/ DONALD PHILIPS
 
 
Donald Philips, Spouse
 
 
Name of Employee: Kathleen Philips
 
 
Dated:
5/3/2018





10

--------------------------------------------------------------------------------




EXHIBIT A


Confidential Information, Inventions, Nonsolicitation, and Noncompetition
Agreement




11

--------------------------------------------------------------------------------




EXHIBIT B


Renewed Release Agreement


This is a renewed release agreement (“Renewed Agreement” or “Exhibit B”) between
Kathleen Philips (“Executive”) and Zillow Group, Inc. (the “Company”). It
incorporates the terms of the prior release agreement between Executive and the
Company (“Agreement”). The parties further agree as follows:


1.    General Release of Claims


In consideration of the Renewed Separation Payment (as defined in the
Agreement), Executive, on behalf of herself, her marital community, her heirs,
executors, administrators, successors and assigns, agrees to the following:


(a)    Executive expressly waives any claims against the Company and releases
the Company and its predecessors, successors, parents, subsidiaries, and related
or affiliated entities (including, without limitation, their present, former,
and future officers, directors, shareholders, managers, agents, employees,
attorneys, and representatives) (the "Released Parties") from any claims that
Executive may have in any way connected with Executive’s employment with the
Company and the termination thereof, whether or not such claims are presently
known or unknown to Executive. It is understood that the release includes, but
is not limited to, any claims for damages of any kind whatsoever, including any
claims for employment benefits, arising out of any contracts, express or
implied, any covenant of good faith and fair dealing, express or implied, any
theory of unlawful discharge or other tort theory, any legal restriction on the
Company’s right to terminate Executives, or any federal, state or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act of 1974, the Washington Law Against
Discrimination (“WLAD”), the California Fair Employment and Housing Act
(“FEHA”), the California Family Rights Act, the California Labor Code, any
California Industrial Welfare Commission Wage Order, and any other state laws
concerning discrimination or harassment, or any other legal limitation on the
employment relationship to the maximum extent such claims are allowed by law to
be released. The waiver and release shall not waive or release claims where the
events in dispute first arise after execution of the Agreement, nor shall it
preclude Executive or the Company from filing a lawsuit for the exclusive
purpose of enforcing the Agreement.
(b)    Executive represents and warrants that, as of the Effective Date, she has
not filed any lawsuits, complaints, or charges against the Released Parties with
any governmental agency or any court.
(c)    Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to challenge the waiver of an ADEA
claim or state law age discrimination claim or the filing of an ADEA charge or
ADEA complaint or state law age discrimination complaint or charge with the EEOC
or any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies. Further, Executive
understands that nothing in this Agreement would require Executive to tender
back the money received under this Agreement if Executive seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does the
Executive agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers’ Benefit Protection Act by retaining the
money received under the Agreement. Further, nothing in this Agreement is
intended to require the payment of damages, attorneys’ fees or costs to the
Company should Executive challenge the waiver of an ADEA or state law age
discrimination claim or file an ADEA or state law age discrimination suit except
as authorized by federal or state law.
(d)    This release excludes any claim which cannot be released by private
agreement, such as workers’ compensation claims, claims after the Effective Date
of this Agreement (as defined below), and the right to file administrative
charges with certain government agencies. Nothing in this Agreement shall be
construed to prohibit Executive from filing a charge with or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, or a comparable state or local
agency. Notwithstanding this or the immediately preceding paragraph, Executive
agrees to waive any right to recover monetary damages in any charge, complaint,
or lawsuit against the Company filed by Executive or by anyone else on
Executive’s behalf with respect to any Released Claim.


12

--------------------------------------------------------------------------------




(e)    To the extent permitted by law, Employee also promises never directly or
indirectly to bring or participate in an action against any released party under
California Business & Professions Code Section 17200 or any unfair competition
law of any jurisdiction regarding any events up through the Effective Date.
This release does not cover any claim or right Employee cannot waive as a matter
of law, such as rights to workers compensation benefits, unemployment benefits,
vested benefits under Company's fringe benefit plans, claims against Company for
breach of its obligations under this Agreement, and any claims that might arise
after the date Employee signs this Agreement.
(f)    It is the intention of Executive in executing this Agreement that the
same shall be effective as a waiver and bar to each and every claim, including
any potential unknown or unsuspected claims. Executive, therefore, expressly
waives any and all rights and benefits conferred by the provisions of SECTION
1542 OF THE CALIFORNIA CIVIL CODE, which provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Executive expressly waives any right, claim or cause of action that might arise
as a result of information later learned by Executive.
This release covers both claims that Executive knows about and those that
Executive may not know about, except that it does not waive any rights or
claims, including claims under the ADEA that may arise after the Effective Date
of this Agreement. Executive further represents and warrants that: (i) Executive
has been fully and properly paid for all hours worked, (ii) Executive has
received all leave to which Executive is entitled in accordance with applicable
law; and (iii) Executive has not suffered any on the job injury for which
Executive has not already filed a claim. Executive further acknowledges, agrees
and hereby stipulates that: (i) during Executive’s employment with the Company,
Executive was allowed to take all leave and afforded all other rights to which
Executive was entitled under the Family and Medical Leave Act (“FMLA”); and (ii)
the Company has not in any way interfered with, restrained or denied the
exercise of (or attempt to exercise) any FMLA rights, nor terminated or
otherwise discriminated against Executive for exercising (or attempting to
exercise) any such rights.
2.    Right to Legal Advice and ADEA Consideration Period


This Exhibit B is intended to comply with the OWBPA for the release of claims
under the ADEA. Executive acknowledges receipt of this Exhibit B on August 31,
2020 and knows that Executive is entitled to twenty-one (21) days to consider
whether to sign it, up to September 21, 2020 (“Second Consideration Period”). By
accepting this Exhibit B, Executive acknowledges and agrees that Executive is
waiving rights and claims under the ADEA, as well as any similar state law. The
proposed terms of this Exhibit B shall not be amended, modified, or revoked by
Company during the Second Consideration Period. Executive may sign this Exhibit
B or reject it at any time during the Second Consideration Period. If Executive
signs this Exhibit B before the Second Consideration Period has ended, Executive
has voluntarily waived any remaining Second Consideration Period. The Second
Consideration Period allows Executive time to consider whether to execute this
Exhibit B and to seek the advice of legal counsel or other advisors to be able
to make an informed decision. Executive has the right -- and is hereby advised
-- to consult an attorney about this Exhibit B before signing it.


3.    Revocation of Exhibit B


Within seven (7) days of signing this Exhibit B, Executive may revoke it. This
Exhibit B will not become effective and enforceable and Executive will not
receive the Renewed Separation Payment unless and until the seven-day revocation
period passes without such a written revocation. If Executive decides to revoke
this Exhibit B, the revocation must be made in writing and delivered during the
seven-day period to the Company’s General Counsel.


4.    Second Effective Date


This Exhibit B becomes effective and binding eight (8) days after Executive
signs and returns this Exhibit B to the Company, so long as Executive has not
revoked it (the “Second Effective Date”).




13

--------------------------------------------------------------------------------




"COMPANY"
 
ZILLOW GROUP, INC.
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
"EXECUTIVE"
 
 
 
 
 
 
 
 
 
 
 
Kathleen Philips
 
 
 
 
 
 
Dated:
 



SPOUSAL CONSENT
I am the spouse of Kathleen Philips. I acknowledge that I have read the
foregoing Executive Employment and Retirement Agreement and Release
(“Agreement”) and that I know the contents thereof, including the contents of
the exhibits thereto. I am aware that by the provisions of the Agreement, my
spouse agrees, among other things, to the general release and waiver of claims
set forth in paragraph 3 of the Agreement and paragraph 1 of Exhibit B to the
Agreement, including my community interest therein (if any), on the terms and
conditions set forth in the Agreement. I hereby expressly approve of and agree
to be bound by the provisions of this Agreement in its entirety, including, but
not limited to, those provisions relating to the general release and waiver of
claims. I also acknowledge that I have been advised to obtain independent
counsel to represent my interests with respect to this consent but that I have
declined to do so and hereby expressly waive my right to such independent
counsel.




 
 
 
 
 
 
 
 
 
Donald Philips, Spouse
 
 
Name of Employee: Kathleen Philips
 
 
Dated:
 











14